Citation Nr: 1547441	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for injury to the ulnar nerve of the right hand, and if so whether service connection is warranted.

2.  Entitlement to service connection for a right elbow injury.

3.  Entitlement to service connection for residuals of excision of tumor of right elbow.

4.  Entitlement to service connection for a left forearm condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for a bilateral arm condition, including as secondary to a service-connected disability.

9.  Entitlement to service connection for bilateral leg condition, including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

At the hearing, the undersigned Veterans Law Judge granted the Veteran's request that the record be held open for 60 days to permit him time to submit additional evidence.  The claim was held in abeyance until after the requested time period ended.

At the June 2015 travel Board hearing, the Veteran stated that he did not intend for his claim for therapy to be considered.  See Board Hearing Transcript, pp. 22-24.  The Veteran testified that he had been to therapy to treat several disabilities on appeal.  As the Veteran clarified that therapy was part of his treatment but not a separate claim that should be considered, the issues on appeal are those listed on the title page.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1970 rating decision, the RO denied a claim for a partial deficit in the ulnar nerve of the right hand due to lack of evidence of aggravation of a preexisting disability.  The Veteran did not appeal.

2.  The evidence received since the prior denial of service connection for a partial deficit in the ulnar nerve of the right hand was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The June 1970 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).  

2.  New and material evidence sufficient to reopen the Veteran's claim for a partial deficit in the ulnar nerve of the right hand has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for injury to the ulnar nerve of the right hand.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In May 1970, the Veteran filed a claim for service connection for a hand injury.  In a June 1970 rating decision, the RO denied service connection for a partial deficit in the ulnar nerve of the right hand due to no evidence of aggravation of a preexisting disability.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any additional evidence received during that time period.  Therefore, the June 1970 rating decision is final.  

Since the last final decision, the Veteran testified that although he injured his elbow and nerves prior to service, he never had problems with his ulnar nerve until service.  As this evidence was not previously reviewed by agency decision makers, it is considered new under 38 C.F.R. § 3.156(a).  

The Board further finds that the evidence, presuming the credibility thereof for reopening purposes, is not only new, but also material.  Specifically, there is evidence that the Veteran may have had a preexisting disability which may have been aggravated by service.  This evidence triggers the Secretary's duty to assist by providing a medical opinion.  See Shade, supra.  Accordingly, the Veteran's claim for service connection for partial deficit in the ulnar nerve of the right hand is reopened.  To that extent only, the appeal is allowed.

It is noted that the Veteran's service treatment records were associated with the Veteran's VBMS file in June 2014.  However, there is evidence that these records were requested and considered in June 1970.  Therefore, 38 C.F.R. § 3.156(c) is not applicable to his claim.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for partial deficit in the ulnar nerve of the right hand having been submitted, the claim to reopen is granted.  


REMAND

First, there is evidence that prior to service, at the age of 13, the Veteran sustained an injury to his elbow following a deep cut from a glass cup.  At the time, the wound caused no apparent neurologic, vascular or tendon injuries.  See December 1972 Lake City Clinical Record.  However, there is evidence that the Veteran suffered decreased sensation on the ulnar surface of his right hand, diagnosed as tardy palsy.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  There is no ulnar nerve disorder noted on the Veteran's February 1970 entrance examination; therefore, the Veteran is presumed sound at entry.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's ulnar nerve of the right hand disorder pre-existed service and whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

As there is evidence that the Veteran seeks regular treatment at a VA facility, all recent VA treatment records should be obtained and associated with the electronic claims file while the case is in remand status.  The Veteran should also be asked to clarify whether he received treatment at VA between 1976 and 2002 and, if so, any identified records should be requested.  

Finally, it is unclear if any records pertaining to the pre-service injury are available, accordingly, the Veteran should be requested to submit or authorize the release of those records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or authorize the release of any records pertaining to his pre-service injury.  Attempt to obtain any records for which the Veteran submits a release and if the records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

He should also be asked to clarify if he received VA treatment at any point between 1976 and 2002 and, if so, at which facility or facilities.

2.  Obtain all recent VA treatment records since November 2009 and request any VA records that are identified by the Veteran above and associate them with the electronic claims file.

3.  Then, schedule the Veteran for an appropriate VA examination regarding his claimed right arm conditions.  The examiner should be provided with the Veteran's electronic claims file, including a copy of this remand.  All appropriate testing should be conducted.  The examiner should provide a medical opinion that addresses the following:

a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had a disease or injury of the right arm that pre-existed service;

b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the December 1972 medical records from Lake City which noted that the Veteran injured his right elbow at the age of 13 and experienced some loss of extension of the fourth and fifth digits in 1970.  

c)  If a disorder did not clearly and unmistakably preexist entry into service, is it at least as likely as not (50 percent or greater probability) that the disorder is the result of disease or injury incurred during or as a result of service. The examiner must provide a complete rationale for any opinion provided. 

4.  Ensure the development outlined above has been accomplished, take any additional development action that is deemed warranted and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


